                 Case 3:20-cv-06240-TSZ Document 12 Filed 04/27/21 Page 1 of 2




 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
        EDWARD BLAKE SMITH,
 8                            Petitioner,
 9          v.                                       C20-6240 TSZ

10      STATE OF WASHINGTON; and                     ORDER
        JEFFREY A. UTTECHT,
11
                              Respondents.
12

13          THIS MATTER comes before the Court on the Report and Recommendation,

14 docket no. 11, of the Honorable J. Richard Creatura. Having reviewed the Report and

15 Recommendation, to which no objection was filed, Petitioner Edward Blake Smith’s

16 petition for a writ of habeas corpus brought under 28 U.S.C. § 2254 (docket no. 3), the

17 motion to compel for information or show cause (docket no. 4), the motion for vicarious

18 exhaustion (docket no. 5), and the remaining record, the Court enters the following

19 Order:

20          (1)      The Court ADOPTS in full the unopposed Report and Recommendation,

21 docket no. 11;

22

23

     ORDER - 1
             Case 3:20-cv-06240-TSZ Document 12 Filed 04/27/21 Page 2 of 2




 1         (2)    Petitioner’s motion to compel for information, docket no. 4, and his motion

 2 for vicarious exhaustion, docket no. 5, are DENIED;

 3         (3)    Petitioner’s federal habeas petition, docket no. 3, and this action, are

 4 DISMISSED with prejudice;

 5         (4)    A certificate of appealability is DENIED in this case; and

 6         (5)    The Clerk is directed to send a copy of this Order to Petitioner, who is pro

 7 se, all counsel of record, and the Honorable J. Richard Creatura.

 8         IT IS SO ORDERED.

 9         Dated this 27th day of April, 2021.

10

11                                                    A
                                                      Thomas S. Zilly
12
                                                      United States District Judge
13

14

15

16

17

18

19

20

21

22

23

     ORDER - 2
